Case 1:19-cv-24900-UU Document 1 Entered on FLSD Docket 11/26/2019 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.

 CLAUDIA MIYARES GARCIA,

        Plaintiff,

 v.

 DARBY DAY, INC., a foreign
 profit corporation and
 MARTHA PEREZ, individually,

        Defendants.
                                       /

                DEFENDANTS DARBY DAY, INC. AND MARTHA PEREZ’S
                             NOTICE OF REMOVAL

        Defendants, Darby Day, Inc. (“DDI”) and Martha Perez (“Perez”) (collectively,

 “Defendants”), by and through their undersigned counsel, file this Notice of Removal pursuant to

 28 U.S.C. §§ 1331, 1441(a), and 1446, and remove to this Court the civil action styled Claudia

 Miyares Garcia v. Darby Day, Inc., a foreign profit corporation and Martha Perez, individually,

 which was originally filed in the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-

 Dade County, Florida, under Case No. 2019-019513-CA-01 (the “State Action”). As set forth

 below, Defendants have complied with the statutory requirements for removal under 28 U.S.C. §§

 1441 and 1446, and this Court has federal question jurisdiction over this action pursuant to 28

 U.S.C. § 1331. As grounds for removal, Defendants state:

                                           BACKGROUND

        1.      On or about June 28, 2019, Plaintiff Claudia Miyares Garcia (“Garcia”) filed her

 Complaint in the State Action. Garcia asserts claims against Defendant DDI for: (1) Retaliation

 Under Fla. Stat. § 440.205 Violation; and (2) Wage & Hour Federal Statutory Violation; and
Case 1:19-cv-24900-UU Document 1 Entered on FLSD Docket 11/26/2019 Page 2 of 5



 additionally, asserts one claim for Wage & Hour Federal Statutory Violation against Defendant

 Perez.

          2.    Defendant DDI was served with a copy of the Summons and Complaint on

 September 25, 2019. Defendant Perez was served by substitute service on Perez’s son, Abraham

 Munoz, on October 29, 2019.

          3.    Removal is timely under the provisions of 28 U.S.C. § 1446(b) since less than thirty

 (30) days have passed since Plaintiff served the later-served Defendant, Perez.

                         BASIS OF FEDERAL COURT JURISDICTION

          4.    This Court has original jurisdiction over this action under 28 U.S.C. § 1331, which

 confers “original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

 the United States.”

          5.    With exceptions, “in any civil action of which the district courts have original

 jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are

 so related to claims in the action within such original jurisdiction that they form part of the same

 case or controversy . . . .” Fed. R. Civ. P. § 1367; see also City of Chicago v. Int’l College of

 Surgeons, 522 U.S. 156, 164-66 (1997) (federal question jurisdiction of one claim is all that is

 needed to support removal of state law claims that “form the same case or controversy”).

          6.    Plaintiff alleges both that she failed to be compensated properly for overtime hours

 worked and that she suffered a work-related injury and suffered retaliatory actions for seeking

 worker’s compensation, both of which allegedly stem from her employment with a non-party

 through DDI. These claims are from the same case or controversy regarding her employment.




                                                    2
Case 1:19-cv-24900-UU Document 1 Entered on FLSD Docket 11/26/2019 Page 3 of 5



                     PROCEDURAL REQUIREMENTS FOR REMOVAL

        7.      Defendants have timely filed this Notice of Removal within thirty (30) days after

 the service of the Summons and Complaint on Perez. In accordance with 28 U.S.C. § 1446(a),

 true and correct copies of all process, pleadings and orders served upon Defendants are attached

 as Composite Exhibit “A.”

        8.      Removal to the Southern District of Florida is proper because this District includes

 Miami-Dade County, Florida, where the State Action is pending. See 28 U.S.C. § 1446(a)

 (“[D]efendants desiring to remove any civil action from a State court shall file in the district court

 of the United States for the district and division within which such action is pending a notice of

 removal . . .”; 28 U.S.C. § 1441(a) (“any civil action brought in a State court of which the district

 courts of the United States have original jurisdiction, may be removed by . . . the defendants, to

 the district court of the United States for the district and division embracing the place where such

 action is pending”).

        9.      Defendant DDI consents to the removal of this action, as required by 28 U.S.C. §

 1446(b)(2)(C) (“[i]f defendants are served at different times, and a later-served defendant files a

 notice of removal, any earlier-served defendant may consent to the removal even though that

 earlier-served defendant did not previously initiate or consent to removal”), which consent is

 evidenced by the Consent of Defendant Darby Day, Inc. to Notice of Removal, attached as Exhibit

 “B.” See Bailey v. Janssen Pharmaceutica, Inc. 536 F.3d 1202 (11th Cir. 2008) (“[e]arlier-served

 defendants may choose to join in a later-served defendant’s motion or not, thereby preserving the

 rule that a notice of removal must have the unanimous consent of the defendants”).

        10.     Written notice of the filing of this Notice of Removal to federal court is being

 provided to Plaintiff Garcia, as required by 28 U.S.C. § 1446(d). A copy of the Notice of Filing



                                                   3
Case 1:19-cv-24900-UU Document 1 Entered on FLSD Docket 11/26/2019 Page 4 of 5



 Notice of Removal will be filed contemporaneously with the Miami-Dade County Clerk of Court

 in the State Action pursuant to 28 U.S.C. § 1446(d). A copy of the Notice of Filing Notice of

 Removal, without exhibits, is attached as Exhibit “C.”

        11.     Defendants deny the allegations contained in Garcia’s Complaint and file this

 Notice of Removal without waiving any defenses, objections, exceptions or obligations that may

 exist in its favor in either state or federal court. In making the allegations in this Notice of

 Removal, Defendants do not concede in any way that the allegations in the Complaint are accurate,

 that Garcia has asserted claims upon which relief can be granted, or that recovery of any of the

 amounts sought is authorized or appropriate. Defendants also expressly reserve their right to seek

 a transfer of venue to the appropriate United States District Court.

        12.     WHEREFORE, Defendants Darby Day, Inc. and Martha Perez, hereby provide

 notice of removal of this action to this Court, subject to all defenses it may assert, and respectfully

 request that this Court accept jurisdiction of this action and place it on the Court’s docket, and

 grant such other and further relief as this Court deems just and proper.

 Dated: November 26, 2019

                                                Respectfully submitted,

                                                ATHERTON GALARDI MULLEN
                                                & REEDER PA
                                                224 Datura Street, Suite 815
                                                West Palm Beach, Florida 33401
                                                Telephone: (561) 293-2530
                                                Facsimile: (561) 293-2593

                                                By: /s/ Scott Atherton
                                                SCOTT W. ATHERTON
                                                Florida Bar No. 0749591
                                                E-mail: scott@athertonlg.com
                                                E-mail: e-service@athertonlg.com
                                                E-mail: tracey@athertonlg.com
                                                MIA A. WILLIAMS

                                                   4
Case 1:19-cv-24900-UU Document 1 Entered on FLSD Docket 11/26/2019 Page 5 of 5



                                                Florida Bar No. 1010648
                                                E-mail: mia@athertonlg.com
                                                E-mail: e-service@athertonlg.com

                                                Attorneys for Defendants Darby Day, Inc. and
                                                Martha Perez




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 26, 2019 I electronically filed the foregoing with

 the Clerk of the Court using the CM/ECF. I also certify that the foregoing document is being

 served this day on all counsel of record via transmission of Notices of Electronic Filing generated

 by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

 to receive electronically Notices of Filing.

                                                       By: /s/ Scott W. Atherton
                                                       SCOTT W. ATHERTON
                                                       Florida Bar No. 0749591




                                                  5
